AMENDMENT NO. 4
TO
CREDIT AGREEMENT

THIS AMENDMENT NO. 4 TO CREDIT AGREEMENT (this “Fourth Amendment”) dated as of
April 18, 2012, is by and among AMERIGAS PROPANE, L.P., a Delaware limited
partnership (the “Borrower”), AMERIGAS PROPANE, INC., a Pennsylvania corporation
(the “General Partner”), the lenders from time to time party to the Credit
Agreement (collectively, the “Lenders”; individually, a “Lender”) and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders (the
“Agent”).

WITNESSETH:

WHEREAS, the Borrower, the General Partner, the Agent, and the Lenders are
parties to that certain Credit Agreement, dated as of June 21, 2011, as amended
by that certain Amendment No. 1 to Credit Agreement, dated as of November 25,
2011, as further amended by that certain Amendment No. 2 to Credit Agreement,
dated as of January 12, 2012, and as further amended by that certain Amendment
No. 3 to Credit Agreement and Amendment No. 1 to Consent, dated as of April 3,
2012 (as may be further amended, supplemented or otherwise modified from time to
time in accordance with its terms, the “Credit Agreement”; terms used herein but
not otherwise defined shall have the meanings ascribed to such terms in the
Credit Agreement);

WHEREAS, the Borrower and the General Partner have requested that the Agent and
the Lenders agree to revise the Credit Agreement to, among other things, amend
the Consolidated MLP Total Leverage Ratio;

WHEREAS, the Agent and the Lenders have agreed to make such revisions on the
terms and conditions set forth in this Fourth Amendment;

NOW THEREFORE, the parties hereto hereby agree as follows:

Section 1. Amendment. Subject to the satisfaction of the conditions precedent
specified in Section 3 below, but effective as of the date hereof, the Credit
Agreement shall be amended as follows:



  1.01.   Financial Covenants



  (a)   Section 10.1 shall be deleted in its entirety and replaced with the
following:

“(a) As of the end of each fiscal quarter through the fiscal quarter ending
March 31, 2013, permit the Consolidated MLP Total Leverage Ratio to be greater
than 5.5 to 1.00 and (b) as of the end of any fiscal quarter after the fiscal
quarter ending March 31, 2013, permit the Consolidated MLP Total Leverage Ratio
to be greater than 5.25 to 1.00.”

Section 2. Representations and Warranties. The Borrower and the General Partner
represent and warrant to the Agent and each Lender that:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Fourth Amendment.

(b) This Fourth Amendment has been duly executed and delivered by the Borrower
or General Partner, as applicable, and constitutes its legal, valid and binding
obligation, enforceable in accordance with its terms, except as such
enforceability may be limited by (i) bankruptcy, insolvency, moratorium or
similar laws affecting creditors’ rights generally and (ii) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding at law or in equity).

(c) No consent, approval or authorization of, or declaration or filing with, any
Governmental Authority is required for the valid execution, delivery and
performance of this Fourth Amendment.

(d) The representations and warranties set forth in Article VII of the Credit
Agreement (in the case of Sections 7.1 through 7.27, relating to the Borrower
and the Subsidiary Guarantors and in the case of Sections 7.1 through 7.6, 7.9
through 7.11, 7.21, 7.22, 7.23, 7.25, 7.27 and 7.28, relating to the General
Partner) are true and correct in all material respects on the date hereof as if
made on and as of the date hereof (except to the extent such representations and
warranties expressly relate to an earlier time or date, in which case they shall
have been true and correct in all material respects as of such earlier time or
date) and as if each reference in said Article VII to “this Agreement” includes
reference to this Fourth Amendment and the Credit Agreement as amended by this
Fourth Amendment.

(e) There has occurred since December 31, 2011, no event or circumstance that
has resulted in, or presents a reasonable likelihood of having, a Material
Adverse Effect.

(f) No Default or Event of Default under the Credit Agreement has occurred and
is continuing on the date hereof (before and after giving effect to the Fourth
Amendment).

(g) There are no set-offs or defenses against the Notes, the Credit Agreement as
amended by this Fourth Amendment or any other Loan Document.

Section 3. Conditions Precedent. The effectiveness of this Fourth Amendment is
subject to the satisfaction of the following conditions precedent:

3.01. Execution. This Fourth Amendment shall have been executed and delivered by
the Borrower, the General Partner, the Agent and the Lenders, and the Guarantor
Consent attached hereto (the “Guarantor Consent”) shall have been executed and
delivered by each Guarantor.

3.02. Officer’s Certificate. A certificate from a Responsible Officer of the
General Partner to the effect that (A) all representations and warranties of the
Credit Parties contained in the Credit Agreement, this Fourth Amendment and the
other Loan Documents are true, correct and complete in all material respects
(except for those representations and warranties that are already qualified by
materiality or Material Adverse Effect, which shall be true, correct and
complete in all respects); (B) none of the Credit Parties is in violation of any
of the covenants contained in the Credit Agreement and the other Loan Documents;
(C) after giving effect to the transactions contemplated by this Fourth
Amendment, no Default or Event of Default has occurred and is continuing; and
(D) to the extent the Borrower requests a Loan on the date hereof, that each of
the Credit Parties, as applicable, has satisfied each of the conditions set
forth in Section 6.2 of the Credit Agreement.

3.03. Certificate of Secretary of each Credit Party. A certificate of the
Secretary or Assistant Secretary of the General Partner certifying as to the
incumbency and genuineness of the signature of each officer of the General
Partner executing (or other Person authorized by the General Partner to execute)
Loan Documents to which it or the Borrower is a party and certifying that
(A) there has been no amendment to the articles or certificate of incorporation
or formation of the General Partner and the Borrower since the date on which
such documents were most recently delivered to the Agent and to the Lenders,
(B) there has been no amendment to the bylaws or other governing document of the
General Partner and the Borrower since the date on which such documents were
most recently delivered to the Agent and to the Lenders, (C) attached thereto is
a true, correct and complete copy of resolutions duly adopted by the board of
directors (or other governing body) of the General Partner authorizing the
transactions contemplated hereunder and the execution, delivery and performance
of this Agreement and the other Loan Documents to which the General Partner and
the Borrower are a party, and (D) to the extent the Borrower requests a Loan on
the date hereof, attached thereto is a true, correct and complete copy of each
certificate required to be delivered pursuant to Section 6.1(b)(iii) of the
Credit Agreement.

3.04. Certificates of Good Standing. Certificates as of a recent date of the
good standing of each Credit Party under the laws of its jurisdiction of
organization.

3.05. Opinions of Counsel. A favorable opinion of Morgan, Lewis & Bockius, LLP
addressed to the Agent and the Lenders with respect to the Credit Parties, the
Fourth Amendment, the Loan Documents and such other matters as the Agent or its
counsel shall request.

3.06. Ownership of the General Partner and the Borrower. The organizational
structure and corporate structure of the General Partner, the Borrower and their
respective Subsidiaries shall be as previously disclosed to the Agent.

3.07. Financial Projections. The Agent shall have received (A) projections
prepared by management of the General Partner, of balance sheets, income
statements and cash flow statements of MLP and its Subsidiaries on a quarterly
basis for Fiscal Year 2012 and Fiscal Year 2013 and (B) projections prepared by
management of the General Partner, of balance sheets, income statements and cash
flow statements of MLP and its Subsidiaries on an annual basis for Fiscal Year
2014 and Fiscal Year 2015.

3.08. Other Documents. All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be reasonably satisfactory in form and substance to the Agent. The Agent
shall have received copies of all other documents, certificates and instruments
reasonably requested thereby, with respect to the transactions contemplated by
this Fourth Amendment.

3.09. Patriot Act. The MLP, the Borrower and each of the Subsidiary Guarantors
shall have provided to the Agent and the Lenders the documentation and other
information requested by the Agent in order to comply with requirements of the
Act.

3.10. Payment at Closing. The Borrower shall have paid (A) to the Agent, the
Arranger and the Lenders the fees set forth or referenced in that certain Fee
Letter dated as of April 18, 2012 and executed by the Borrower and the General
Partner and any other invoiced, accrued and unpaid fees or commissions due and
(B) all reasonable and documented fees, charges and disbursements of counsel to
the Agent (directly to such counsel if requested by the Agent) to the extent
invoiced, accrued and unpaid prior to or on the date hereof.

Section 4. General. References (i) in the Credit Agreement (including references
to the Credit Agreement as amended hereby) to “this Agreement” (and indirect
references such as “hereunder,” “hereof” and words of like import referring to
the Credit Agreement), and (ii) in the other Loan Documents to “the Credit
Agreement” and “the Agreement” (and indirect references such as “thereunder,”
“thereof” and words of like import referring to the Credit Agreement) shall be
deemed to be references to the Credit Agreement as amended by this Fourth
Amendment.

Section 5. Miscellaneous. Except as herein provided, the Credit Agreement and
all other Loan Documents shall remain unchanged and shall continue to be in full
force and effect and are hereby ratified and confirmed in all respects. This
Fourth Amendment may be executed in any number of counterparts, all of which
taken together shall constitute one and the same amendatory instrument, and any
of the parties hereto may execute this Fourth Amendment by signing any such
counterpart. Delivery of an executed counterpart of a signature page to this
Fourth Amendment by telefacsimile or by email in portable document format
(“.pdf”) shall constitute delivery of a manually executed counterpart of this
Fourth Amendment. This Fourth Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed and delivered as of the day and year first above written.

BORROWER:

AMERIGAS PROPANE, L.P.

      By:  
AMERIGAS PROPANE, INC.,
as General Partner

By: /s/ Hugh J. Gallagher
Name: Hugh J. Gallagher
Title: Treasurer




      GENERAL PARTNER:

AMERIGAS PROPANE, INC.

By: /s/ Hugh J. Gallagher
Name: Hugh J. Gallagher
Title: Treasurer


WELLS FARGO BANK, NATIONAL ASSOCIATION, as

Agent and as a Lender

By: /s/ Frederick W. Price      
Name: Frederick W. Price
Title: Managing Director


1

BRANCH BANKING AND TRUST COMPANY,

as a Lender

      By: /s/ Glenn A. Page
 

Name:
Title:
  Glenn A. Page
Senior Vice President



    CITIBANK, N.A.,

as a Lender

      By: /s/ Todd Mogil
 

Name:
Title:
  Todd Mogil
Vice President

2



    JPMORGAN CHASE BANK, N.A.,

as a Lender

      By: /s/ Helen D. Davis
 

Name:
Title:
  Helen D. Davis
Vice President

3



    PNC BANK, NATIONAL ASSOCIATION,

as a Lender

      By: /s/ Meredith Jermann
 

Name:
Title:
  Meredith Jermann
Vice President

4



    CITIZENS BANK OF PENNSYLVANIA,

as a Lender

      By: /s/ Leslie D. Broderick
 

Name:
Title:
  Leslie D. Broderick
Senior Vice President

5



    THE BANK OF NEW YORK MELLON,

as a Lender

      By: /s/ Richard K. Fronapfel, Jr.
 

Name:
Title:
  Richard K. Fronapfel, Jr.
Vice President

6



    COMPASS BANK,

as a Lender

      By: /s/ David C. Moriniere
 

Name:
Title:
  David C. Moriniere
Senior Vice President

7



    MANUFACTURERS AND TRADERS TRUST COMPANY, as a Lender

      By: /s/ Derek Lynch
 

Name:
Title:
  Derek Lynch
Banking Officer

8



    SOVEREIGN BANK, N.A., formerly known as Sovereign Bank, as a Lender

      By: /s/ Robert D. Lanigan
 

Name:
Title:
  Robert D. Lanigan
SVP

9



    CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

      By: /s/ Bill O’Daly
 

Name:
Title:
  Bill O’Daly
Director

10

          By: /s/ Sanja Gazahi     Name: Sanja Gazahi     Title: Associate

GUARANTOR CONSENT

Each of the undersigned hereby acknowledges receipt of the foregoing Fourth
Amendment and hereby acknowledges and reaffirms that the Guaranty Agreement to
which it is a party shall remain in full force and effect and is hereby ratified
and confirmed in all respects notwithstanding the execution of such Fourth
Amendment and the consummation of the transactions described or otherwise
contemplated therein. Each of the undersigned hereby acknowledges, confirms and
ratifies its obligations under such Guaranty Agreement and that the same are
valid and binding obligations upon it. Each of the undersigned further
acknowledges that it possesses no defense, offset, counterclaim, or cross-claim
whatsoever to the enforcement of such Guaranty Agreement.

Date: April 18, 2012



      [REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

11







      AMERIGAS PROPANE, INC.

By: /s/ Hugh J. Gallagher
Name: Hugh J. Gallagher
Title: Treasurer


12



      HERITAGE OPERATING, L.P.



      By: Heritage Operating GP, LLC,



      its General Partner



      By: AmeriGas Partners, L.P., sole managing



      member of Heritage Operating GP, LLC

By: AmeriGas Propane, Inc., General Partner of AmeriGas Partners, L.P.

By: /s/ Hugh J. Gallagher
Name: Hugh J. Gallagher
Title: Treasurer


13

TITAN PROPANE LLC

By: /s/ Hugh J. Gallagher
Name: Hugh J. Gallagher
Title: Treasurer


14